DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/07/2021 has been entered.
	
	

	Claim status
The examiner acknowledged that the claims filed on 10/07/2021 are entered.
Claims 27-29 and 34-42 are pending in the application. Claims 1-26 and 30-33 remain cancelled. Claim 27 is currently amended. Claims 28-29 and 34-42 are previously presented. Claims 27-29 and 34-42 are hereby examined on the merits.	

Examiner Notes
Any objections and/or rejections made in the previous actions, and not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-29 and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Forusz US Patent Application Publication No. 2002/0054949 (hereinafter referred to as Forusz) in view of Ragnarsson US Patent Application Publication No. 2012/0114819 (hereinafter referred to as Ragnarsson).
Regarding claims 27-28, 34-35 and 38-42, Forusz teaches a method of delivering a soluble fiber for a nutritional supplement for persons ([0003]), comprising the steps of:
-providing a beverage concentrate comprising an acidulant such as citric acid, a flavor, a high-intensity sweetener such as aspartame or acesulfame-K or sucralose, a preservative such as potassium sorbate, water, maltodextrin derived from corn ([0003; 0011-0022; 0025-0026]); maltodextrin derived from corn is interpreted to read on “a soluble dietary fiber in the form of soluble corn fiber”;
-admixing the beverage concentrate with water ([0025; 0012]).
Forusz further teaches that the beverage concentrate is diluted 5 times to make a final beverage such that the final beverage can have about 0.0026 to 33% (w/v) maltodextrin derived from corn ([0015]), thus the concentration of the soluble corn fiber in the beverage concentrate encompasses those recited in claims 27 and 34-35 (for prima facie case of obviousness exists. (MPEP 2144.05 I).
Forusz does not teach that the serving size for the beverage concentrate is 5 ml to 10 ml, and the volume of the beverage after dilution is in a range of about 6 ounces to about 20 ounces or 8 ounces. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have admixed/diluted any volume of beverage concentrate with water at his/her will to any volume depending on the intensity of the flavor of the beverage concentrate desired in the final beverage. As such, the serving size and the diluted beverage as recited in claim 23 are merely obvious variants of the prior art.
Given that Forusz teaches a beverage concentrate that comprises a soluble corn fiber content that encompasses that recited in claim 27, 5-10 ml Forusz’s beverage concentrate will necessarily contains a soluble corn fiber content that overlaps with or lie with those recited in claims 27 and 39. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Forusz teaches that the pH of the final beverage after dilution is about 4-4.6 ([0011-0022], thus the pH of the beverage concentrate before dilution is reasonably equal to or lower than 4-4.6, for the reason that dilution usually decreases the [H]+
Further, Ragnarsson teaches a beverage concentrate having a pH of between 1.4 and 3.5 ([0087]). Ragnarsson further teaches that this pH range will improve microbial stability and avoid substantial degradation of the flavor in the acidic environment over the shelf life of the concentrate ([0087]). Both Forusz and Ragnarsson are directed to acidic beverage concentrates with high acidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by adjusting pH of the beverage concentrate to 1.4-3.5 for the benefit of improving microbial stability and avoiding flavor degradation.
 The pH taught by Ragnarsson fall within those in claims 27 and 38. 
Forusz teaches placing perseverative in the beverage concentrate but does not teach the amount of it. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of the preservative in the beverage concentrate to such that the beverage concentrate could maintain the desired shelf stability. As such, the concentration as recited in the claim is merely an obvious variant of the prior art.
Further, Ragnarsson teaches that a beverage concentrate should have at 0-0.1% preservative (Table 24). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including a preservative concentration taught by Ragnarsson to maintain the desired shelf stability.
  The concentration of preservative taught by Ragnarsson overlaps with those recited in claims 27 and 41. In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. See MPEP 2144.05.
Forusz does not teach that the viscosity of the beverage concentrate as recited in claim 27. However, given that Forusz in view of Ragnarsson teaches a beverage concentrate comprising an acidulant, a flavor, a high intensity sweetener, a soluble corn fiber and perseverative the concentration of which encompassing and/or overlapping with those recited in the claim, and the pH of the concentrate falls within that recited in the claim, it logically follows that the beverage concentrate of Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 29, Forusz teaches the step of pasteurizing of the beverage concentrate ([0026]).
Regarding claim 36-37, Forusz as recited above, teaches that the beverage concentrate is 5 times diluted with water. Forusz also teaches that the final beverage has about 0.013 to 0.26% (w/v) ascorbic acid and about 0.009 to 0.56% (w/v) citric acid ([0013-0019]), thus Forusz teaches an amount of acidulant in the concentrate that overlaps with those recited in claim 36 (for example, when the final beverage contains prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, Ragnarsson teaches a beverage concentrate that includes 5-30% acidulant to improve flavor, to decrease aftertaste, and to provide a low pH (Table 27; [0123] and [0083]). 
Both Forusz and Ragnarsson are directed to acidic beverage concentrates with an acidulant ingredient. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Forusz by including an acidulant of 5-30% in order to improve flavor, to decrease aftertaste, and to provide a low pH.
The amount of acidulant taught by Ragnarsson overlaps with claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 of the Remarks that Forusz does not teach providing a serving size of 5-10 ml that includes 2.5-4 g fiber, for the reason that Forusz does not suggest soluble corn fiber can be used to adjust the intensity of the flavor of a 
This argument is not persuasive. First, although Forusz does not teach that the serving size as claimed, it is accepted wisdom for a skilled artisan to have chosen any volume/size of beverage concentrate and further reconstituted with water at his/her will to any volume depending on the flavor intensity of the beverage concentrate desired in the final beverage. Unfortunately, applicant has not shown by evidence the criticality associated with the serving size as claimed. For the reason set forth above, there is no need for the art to suggest soluble fiber can be used to adjust the flavor intensity. Second, given that Forusz teaches a beverage concentrate that comprises a soluble corn fiber content that encompasses that recited in the claim, 5-10 ml Forusz’s beverage concentrate will necessarily contains a soluble corn fiber content that overlaps with or lie with those recited in the claim. Thus there is no need for the art to evidence that the flavor intensity is related to the amount of fiber in the serving as claimed.
Applicant argues on page 6 of the Remarks that there is no basis to assume that the density of the beverage concentrate is 1 g/ml. Applicant goes on to argue that by assuming the density of the Forusz’s concentrate being 1.243 or 1.245 g/ml, the examiner is using applicant’s own specification for recreating the claims.
Those arguments are not persuasive. The basis to assume the density of the concentrate is 1 g/ml in calculating the amount of fiber and acidulant is that the concentrate of Forusz is a water based concentrate.
 Further, the office does not use applicant’s own specification for recreating the claims by assuming the density of Forusz’s being 1.243 or 1.245 g/ml in the rejection (nowhere in the rejection shows that the office is using the density provided by the applicant to arrive at the claimed invention). Instead, where applicant argues on 04/21/2021 that assuming a density of 1 g/ml is not reasonable because that the beverage concentrate as claimed has a density of 1.243 or 1.245 g/ml, the examiner has shown that it is actually very reasonable to assume a density of 1 g/ml in calculating the amount of fiber and acidulant, for the reason that either 1.243 or 1.245 is very close to 1. Most importantly, applying a higher density such as 1.243 g/ml or more in the calculation does not result in a concentrate the fiber and acidulant contents of which differ much from using a density of 1 g/ml to do the calculation.
Applicant repeatedly argues on pages 6-8 of the Remarks that Forusz does not teach its concentrate is diluted 5 time, for the reason that the solute would make a considerable contribution to the total volume of the solution. Applicant goes on to assert that the two NPL does not support the examiner’s position, for the reason that one of the NPL acknowledges that solute can increase or decrease the volume, and that NPLs do not provide a basis to assume 20-60% would not contribute to the volume of the concentrate.
This assertion is not accurate. The office is not taking the position that the solute does not change the volume of the solution. Instead, the examiner’s stance is that since Forusz teaches that “a volume of water equivalent to 20 percent by weight for volume of the final composition is combined with a sweetener (if utilized)”, a final beverage that have a low concentration of maltodextrin such as  6-10% maltodextrin is reasonably 
Further, judging from the plain fact from the teaching of Forusz that the final beverage has a corn fiber concentration of 0.0026 to 33% (w/v) ([0015]), and that in making the beverage concentrate a volume of water equivalent to 20 percent by weight for volume of the final composition is combined with a sweetener, the beverage concentrate from which the final beverage is diluted from reasonably has a much higher fiber concentration which overlaps with the amount of 20-60% as claimed.
Applicant argues on page 8 of the Remarks that there is no basis to assume the concentrate of Forusz to have a pH of 1.2-3.5, given that a buffer is present in Forusz.  
This argument is not persuasive.  Forusz clearly teaches that the pH of the final beverage obtained from dilution of beverage concentrate is 4-4.6 ([0012]), thus the pH of the beverage concentrate before dilution is reasonably equal to or lower than 4-4.6, considering that dilution with water will normal result in the concentration of [H]+ 
Regardless, the examiner has brought Ragnarsson to teach that a beverage can have a pH between 1.4 and 3.5 which renders obvious the claimed pH. 
Applicant argues on page 9 of the Remarks that Ragnarsson does not suggesting lowering the pH of Forusz’s concentrate, and that Forusz’s buffer would likely buffer the pH above the claimed range even if the skilled artisan tried to following the teaching of Ragnarsson.
Applicant appears to assert that there is no motivation to modify Forusz with Ragnarsson. The examiner disagrees. As set forth in the office action mailed 05/07/2021, Ragnarsson teaches lowering the pH of a beverage concentrate to 1.4-3.5 will improve microbial stability and avoid substantial degradation of the flavor in the acidic environment over the shelf life of the concentrate, thus a skilled artisan would have been motivated to lower the pH of Forusz’s concentrate and has a reasonably expectation that such a modification would deliver the aforementioned benefits. The expectation of some advantage is the strongest rationale for combining references. See MPRP 2144 II. 
Since Ragnarsson clearly teaches that pH could be lowered through adding an acidulant (Table 27; [0123] and [0083]), a skilled artisan is provided clear guidance on how to get a pH of 1.4-3.5 for the beverage concentrate of Forusz even a buffer is present, not mention that every pH buffer has its limit in resisting pH change upon the addition of [H] +
On the other hand, when Forusz as modified by Ragnarsson teaches a beverage with a lower pH for the proposed benefits of improving microbial stability and avoiding the degradation of the flavor (see [0087] of Ragnarsson), a skilled artisan would have been motivated to choose a more suitable buffering system so as to make sure the pH of the concentrate is within the range as suggested by Ragnarsson. Applicant appears to have underestimated the level of an ordinary skill in the art.
Applicant asserts on pages 9-10 of the Remarks that the Examiner cannot possibly assume the viscosity of the Forusz’s concentrate would overlap with the claimed viscosity even though Forusz does not disclose a concentrate viscosity. The only thing we know about the viscosity of Forusz’ composition is that the viscosity of the diluted beverage is 1.4 centipoise or less.
The examiner disagree. As enumerated in the office action mailed 05/07/2021, Forusz in view of Ragnarsson teaches a beverage concentrate that is essentially the same as that recited in the claim. As such, it logically follows that the beverage concentrate as disclosed by Forusz in view of Ragnarsson has a viscosity value overlapping with that recited in the claim, absent a clear showing of the contrary. See MPEP 2112.01 I, product and apparatus claims- when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 
Applicant argues on page 10 of the Remarks that because the examiner makes so many assumptions about what the cited art teaches, the cited art does not teach each and every limit of claim 27.
Applicant’s arguments are considered but found unpersuasive. Each of assumptions made by the examiner is based on facts and/evidence. Unfortunately, applicant has not provided persuasive evidence or fact to show the assumptions made by the examiner are wrong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHANGQING LI/Examiner, Art Unit 1793